Citation Nr: 1701252	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  13-14 206 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for intervertebral disc syndrome, right lower extremity as secondary to the service-connected disability of chronic low back strain with degenerative joint disease.

2.  Entitlement to an initial evaluation higher than 10 percent for intervertebral disc syndrome, left lower extremity as secondary to the service-connected disability of chronic low back strain with degenerative joint disease.

3.  Entitlement to special monthly compensation based on loss of use of the lower extremities.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to specially adapted housing.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1992 to February 1996.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter Agency of Original Jurisdiction (AOJ)).  

The case was remanded in July 2016 to afford the Veteran a hearing before a member of the Board.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in September 2016.  A copy of the transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.



REMAND

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It appears, however, that his medical records and full decision relating to the SSA grant of benefits have not been associated with the claims file.  In light of the above, a remand is necessary to obtain and associate with the claims file any relevant SSA records and decisions.

The Board next notes that the Veteran appeals the denial of specially adapted housing, special home adaptation grant and special monthly compensation based on loss of use of the lower extremities.  The Veteran asserts that he cannot safely navigate his home due to being wheelchair bound and that special monthly compensation is warranted due to loss of locomotion due to loss of function of both legs resulting from pain and coordination.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Veteran has not been afforded a VA examination in relation to the above claims.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary for the above issues.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since June 2015. 

2.  Contact SSA and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits. 

3.  Schedule the Veteran for a VA examination to assess the severity of his service-connected intervertebral disc syndrome left and right lower extremity and whether such has resulted in the "loss of use" of his extremities.  Access to the Veterans Benefits Management System (VBMS) and Virtual VA must be made available to the examiner in conjunction with the examination.  

The examiner should provide clinic findings regarding the nature and severity of the right and left lower extremity radiculopathy in terms of sensory, motor, and reflex deficits as well as any additional manifestations such as atrophy and trophic changes. 

After examination and review of the record, the examiner must render an opinion as to whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's intervertebral disc syndrome of the left and right lower extremity has resulted in the "loss of use" of his extremities. 

The examiner should describe the extent to which the Veteran is able to stand, balance, and walk.  For purposes of this opinion, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63. 

The examiner's attention is directed to the extent to which assistive devices are required.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

4.	Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

